NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                     IN THE DISTRICT COURT OF APPEAL
                                     OF FLORIDA
                                     SECOND DISTRICT



ROSS SIMON and LORI SIMON,           )
                                     )
             Appellants,             )
                                     )
v.                                   )    Case No. 2D17-4166
                                     )
SECURITY FIRST INSURANCE             )
COMPANY,                             )
                                     )
             Appellee.               )
                                     )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for
Pasco County; Gregory G. Groger,
Judge.

George A. Vaka and Nancy A. Lauten
of Vaka Law Group, Tampa, for
Appellants.

David J. Pascuzzi and Steven G.
Schwartz of Schwartz Law Group,
Boca Raton, for Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, CASANUEVA, and ROTHSTEIN-YOUAKIM, JJ., Concur.